865 F.2d 260
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ray T. REEVES, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 87-2230.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1988.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and records, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Petitioner initiated this action in the Tax Court to contest the propriety and amount of a notice of income tax deficiency.  The Tax Court ultimately dismissed the petition under Rule 123, Rules of the Tax Court, entered judgment for the Commissioner and levied a $2500 sanction against petitioner under 26 U.S.C. Sec. 6673.  On appeal to this court the parties have briefed the issues, petitioner proceeding pro se.


3
Upon consideration, we find ample support in the record for the actions of the Tax Court.  The record reflects petitioner's repeated failure to comply with proper, unequivocal directives of the Tax Court.  We find no abuse of discretion in the Rule 123 dismissal.  We also find the Tax Court was fully justified in sanctioning petitioner for his persistent adherence to discredited "tax protest" arguments as well as his failure to obey legitimate Tax Court directives.


4
We have consistently demonstrated our willingness to invoke Rule 38 of the Federal Rules of Appellate Procedure against litigants bringing frivolous "tax protest" appeals.   See, e.g., Schoffner v. Commissioner, 812 F.2d 292 (6th Cir.1987) (per curiam);  Martin v. Commissioner, 756 F.2d 38, 40-41 (6th Cir.1985).  We find the instant appeal warrants a Rule 38 award for respondent.  In Schoffner, 812 F.2d at 294, a panel of the court adopted the figure of $1200 to be the appropriate measure of damages in similar cases.


5
Accordingly, the Tax Court judgment is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, and damages are assessed against petitioner under Rule 38, Fed.R.App.P., in the amount of $1200.